UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4133



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TULIO DANILO SOLARES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00151-3)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Seay, Jr., LAW OFFICE OF DAVID SEAY, JR., LLC, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tulio Danilo Solares pled guilty to conspiracy to possess

with intent to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2000), and was sentenced to

108 months imprisonment. Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious grounds for appeal, but questioning whether the

district court fully complied with the requirements of Fed. R.

Crim. P. 11.   Although informed of his right to file a supplemental

pro se brief, Solares has not done so.

          Because Solares did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error. See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”). Our review of the record leads us to

conclude that the district court fully complied with the mandate of

Rule 11 in accepting Solares’ guilty plea.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,


                                - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move    this   court      for   leave    to   withdraw     from

representation. Counsel’s motion must state that a copy thereof was

served on the client. We dispense with oral argument because the

facts   and   legal   contentions   are     adequately   presented    in   the

materials before the court and argument would not aid in the

decisional process.



                                                                     AFFIRMED




                                    - 3 -